DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 11/16/2021 have been entered and fully considered.
Instant claims 1, 3, and 5-14 have been amended currently.
Instant claims 15-16 have been cancelled currently.
In view of the current amendments, the previous claim objections have been withdrawn. The claims previous objected to have been newly considered in the current Office action below.
In view of the current amendments, the previous claim rejections under 35 USC 112 have been rendered moot.
Currently, instant claims 1-14 are pending.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 

Applicant states and discusses on p. 6-7 of the current remarks regarding instant claim 1 that, “Ledesma does not disclose one or more micro-structured layers comprising a thermoplastic material… In Ledesma, the microvalves, micropumps, and polymeric flow regulators are manufactured with a negative tone photoresist, not thermoplastic material as recited in claim 1.”  Applicant further states that, “Li does not cure the deficiencies of Ledesma as Li fails to disclose or suggest the feature above. Specifically, Li only discloses applying APTES to PDMS channels. Therefore, a skilled person would find no motivation in Ledesma or Li to apply APTES to other materials different than PDMS. In sum, any one of or any combination of Ledesma and Li fail to disclose or suggest the feature above.”
The Examiner disagrees. Instant claim 1 recites “A method for the fabrication of a microfluidic chip of the type that comprises: … a structure formed by an arrangement of one or more micro-structured layers comprising a thermoplastic material, wherein said structure comprises: …”.  The language of the current instant claim reads on the claimed structure being comprised of one micro-structured layer comprising a thermoplastic material and not the structures discussed by the Applicant above.  As previously and currently stated below, Ledesma et al. discloses (para. [0015]-[0046]) a procedure for the manufacture of microvalves, micropumps, and polymeric flow regulators using a photodefinable polymer and an elastomer as structural materials wherein the procedure comprises an elastomer layer that is “PDMS” (para. [0042]).  With this restated, it is the position of the Examiner that the combination of Ledesma et al. and Li still meets the limitations of instant claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0327211 A1 (Ledesma et al.) in view of U.S. 2008/0108095 A1 (Li).
In regards to instant claims 1, 3-4, and 8; Ledesma et al. discloses (abstract and fig. 1-7) a procedure for the manufacture of micro-nanofluidic devices for flow control such as microvalves, micropumps, and flow regulators, using a photodefinable polymer and an elastomer as structural materials and to the micro-nanofluidic devices for flow control obtained by said procedure:  (“A method for the fabrication of a microfluidic chip …”).  Ledesma et al. discloses (para. [0015]-[0046]) a procedure for the manufacture of microvalves, micropumps, and polymeric flow regulators using a photodefinable polymer and an elastomer as structural materials so that the final device is not deformed by the fluid pressure, also having a mobile membrane with a low Young's modulus, creating a broad range of possibilities for its actuation; wherein the procedure 
Ledesma et al. does not expressly disclose “application of material that includes a compound that comprises amine (-NH2) and hydroxyl (-OH) free radicals to the structure of micro-structured layers (3) and to the deformable sealing layer (1) …” or that “the material applied to the structure of micro-structured layers (3) and to the deformable sealing layer (1) comprises APTES.”  However, Li discloses (title and fig. 1A-6B) a microchip and method for detecting molecules and molecular interactions.  Li discloses (fig. 1A) biochip 100 comprising test channels 108 being coated with “aminopropyltriethoxysilane” - “APTES” (encompassing a “material that includes a compound that comprises amine (-NH2) and hydroxyl (-OH) free radicals”), wherein the coated surface may then be treated with a suitable cross-linker for capturing the probe 

In regards to instant claim 2; Ledesma et al. discloses (para. [0055]-[0056]) sealing techniques in a manufacturing process with parameters:  below 100oC for temperature, below 4.00 bar for pressure, and below 30 minutes for time during the sealing process depending on the thickness and materials employed.
	In regards to instant claims 5-7; Ledesma et al. discloses (para. [0055]) “depositing” “SU-8” photoresin via spinning onto a rigid wafer (“substrate”), wherein the wafer can be glass or polymeric (“PMMA, COC”, etc.).  
	In regards to instant claim 9; Ledesma et al. discloses (abstract and fig. 1-7) a procedure for the manufacture of micro-nanofluidic devices for flow control such as microvalves, micropumps, and flow regulators, using a photodefinable polymer and an elastomer as structural materials and to the micro-nanofluidic devices for flow control obtained by said procedure.  Ledesma et al. discloses (para. [0015]-[0046]) a procedure for the manufacture of microvalves, micropumps, and polymeric flow regulators using a photodefinable polymer and an elastomer as structural materials so that the final device .

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ledesma et al. and Li as applied to claim 9 above, and further in view of U.S. 2007/0084706 A1 (Takayama et al.).
	In regards to instant claim 10; Ledesma et al. discloses (para. [0054]) the use of releasable “chips” on a substrate with multiple layers of SU-8. Li discloses (title and fig. 1A-6B) a “microchip” and method for detecting molecules and molecular interactions.
	Neither Ledesma et al. nor Li discloses the chip structure of instant claim 10 comprising “one or several closing pins arranged …”, “one or several actuators …”, “a first and second sub-structure”, “a connection” for the sub-structures, and “a closure” for the sub-structures.  However, Takayama et al. discloses (abstract and fig. 1-5c) microfluidic devices for cell culturing and methods for using the same. The device of 
	In regards to instant claim 11; Ledesma et al. teaches (para. [0004]-[0006]) the use of “piezoelectric” actuation in the field of their invention.
	In regards to instant claim 12; Takayama et al. discloses (para. [0054]) the use of controllable pins 54 in pin actuating device 18 for controlling fluid flow in a microchannel:  (encompassing “actuation capabilities in both directions”).
	In regards to instant claim 13; Takayama et al. discloses (fig. 1 and 2c, and para. [0048] and [0051]) that substrate 12 has female locators 36 that join male locators 38 of membrane 14:  (encompassing “the closure is … screw type.”).
	In regards to instant claim 14; Takayama et al. discloses (para. [0118] and [0154]) a microfluidic device that is inexpensive and “disposable.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797